DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the present application according to the claims filed on March 2, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. US20140312828A1 in view of Liu et al. US20040257042A1.

	Regarding claim 1, Vo discloses portable electronics, or a portable power supply, including  a first internal energy storage device (10), or a first subcore (Vo; FIG. 2; ¶81). Energy storage devices are disclosed as including battery cells (Vo; ¶33). Thus, Vo discloses a first plurality of battery cells.
Vo further discloses a second internal energy storage device (20), or a second subcore,  electrically connected in series with the first internal energy storage device (Vo; FIG. 2; ¶82). Energy storage devices are disclosed as including battery cells (Vo; ¶33). Thus, Vo discloses a second plurality of battery cells.
Vo further discloses a control unit, or a controller (Vo; claim 1) 
Vo is silent as to the controller including an electronic processor configured to receive a first voltage value indicative of a voltage of the first plurality of battery cells from the first subcore, receive a second voltage value indicative of a voltage of the second plurality of battery cells from the second subcore, determine a difference between the first voltage value and the second voltage value; compare the difference to a balance threshold; and perform a balancing operation when the difference is greater than or equal to the balance threshold.
Liu discloses a monitoring circuit (208, 308) having a processor (222, 322) (Liu; FIGS. 2-3A). 
Liu discloses that the processor (322) receives digital signals from the ADC (320)  representative of a voltage reading for each cell (102-1-102-n) (Liu; ¶41). 
Liu discloses determining a magnitude of the difference between the highest, or first , voltage value and the lowest, or the second voltage value (Liu; ¶41). 
Liu discloses comparing the difference to a battery cell balance threshold (Liu; ¶42). 
Liu discloses that cell balancing decisions are made whenever the difference is greater than the balance threshold (Liu; ¶42).
It would be obvious to a person of ordinary skill in the art to apply the apply the processor function to each of the energy storage device of Vo in order to prevent overcharging and allow the storage device with the lower voltage time to catch up to the higher voltage (Liu; ¶42).
	Regarding claim 2, Vo is silent as to the controller is further configured to determine whether the first voltage value is greater than the second voltage value.
Liu teaches that the processor (322) of the controller (308) is further configured to determine whether the highest and lowest voltage level (Liu; ¶41).
It would be obvious to a person of ordinary skill in the art to apply the apply the processor function to each of the energy storage device of Vo in order to prevent overcharging and allow the storage device with the lower voltage time to catch up to the higher voltage (Liu; ¶42).
	Regarding claim 9, Vo discloses a method of charge and discharge equalization of a battery pack in portable electronics, or a portable power supply, including a first internal energy storage device (10), or a first subcore (Vo; FIG. 2; ¶81-82). Energy storage devices are disclosed as including battery cells (Vo; ¶33). Thus, Vo discloses a first plurality of battery cells. Vo further discloses a second internal energy storage device (20), or a second subcore, electrically connected in series with the first internal energy storage device (Vo; FIG. 2; ¶82). Energy storage devices are disclosed as including battery cells (Vo; ¶33). Thus, Vo discloses a second plurality of battery cells. Vo further discloses a control unit, or a controller (Vo; claim 1). 
Vo is silent as to the controller including an electronic processor for receiving, using the controller, a first voltage value indicative of a voltage of the first plurality of battery cells from the first subcore; receiving, using the controller, a second voltage value indicative of a voltage of the second plurality of battery cells from the second subcore; determining, using the controller, a difference between the first voltage value and the second voltage value; comparing, using the controller, the difference to a balance threshold; and performing a balancing operation when the difference is greater than or equal to the balance threshold.
Liu discloses a monitoring circuit (208, 308) having a processor (222, 322) (Liu; FIGS. 2-3A). 
Liu discloses that the processor (322) receives digital signals from the ADC (320)  representative of a voltage reading for each cell (102-1-102-n) (Liu; ¶41). 
Liu discloses determining a magnitude of the difference between the highest, or first , voltage value and the lowest, or the second voltage value (Liu; ¶41). 
Liu discloses comparing the difference to a battery cell balance threshold (Liu; ¶42). 
Liu discloses that cell balancing decisions are made whenever the difference is greater than the balance threshold (Liu; ¶42).
It would be obvious to a person of ordinary skill in the art to apply the apply the processor function to each of the energy storage device of Vo in order to prevent overcharging and allow the storage device with the lower voltage time to catch up to the higher voltage (Liu; ¶42).
	Regarding claim 10, Vo is silent as to determining, using the controller, whether the first voltage value is greater than the second voltage value.
Liu discloses that the processor (322) of the controller (308) is further configured to determine whether the highest and lowest voltage level (Liu; ¶41).
It would be obvious to a person of ordinary skill in the art to apply the apply the processor function to each of the energy storage device of Vo in order to prevent overcharging and allow the storage device with the lower voltage time to catch up to the higher voltage (Liu; ¶42).
Regarding claim 17, Vo discloses a method of charging and discharging equalization of a battery pack in portable electronics, or a portable power supply. The portable power supply includes a first internal energy storage device (10), or a first subcore (Vo; FIG. 2; ¶81-82). Energy storage devices are disclosed as including battery cells (Vo; ¶33). Thus, Vo discloses a first plurality of battery cells. Vo further discloses a second internal energy storage device (20), or a second subcore, electrically connected in series with the first internal energy storage device (Vo; FIG. 2; ¶82). Energy storage devices are disclosed as including battery cells (Vo; ¶33). Thus, Vo discloses a second plurality of battery cells. Vo further discloses a control unit, or a controller (Vo; claim 1).
Vo teaches charging the battery pack, thus including the first  and second plurality of battery cells (Vo; ¶82).
Vo is silent as to the controller including an electronic processor for receiving, using the controller, a first voltage value indicative of a voltage of the first plurality of battery cells from the first subcore; receiving, using the controller, a second voltage value indicative of a voltage of the second plurality of battery cells from the second subcore; determining, using the controller, a difference between the first voltage value and the second voltage value; comparing, using the controller, the difference to a balance threshold; and performing a balancing operation when the difference is greater than or equal to the balance threshold.
Liu discloses a monitoring circuit (208, 308) having a processor (222, 322) (Liu; FIGS. 2-3A). 
Liu discloses that the processor (322) receives digital signals from the ADC (320)  representative of a voltage reading for each cell (102-1-102-n) (Liu; ¶41). 
Liu discloses determining a magnitude of the difference between the highest, or first , voltage value and the lowest, or the second voltage value (Liu; ¶41). 
Liu discloses comparing the difference to a battery cell balance threshold (Liu; ¶42). 
Liu discloses that cell balancing decisions are made whenever the difference is greater than the balance threshold (Liu; ¶42).
It would be obvious to a person of ordinary skill in the art to apply the apply the processor function to each of the energy storage device of Vo in order to prevent overcharging and allow the storage device with the lower voltage time to catch up to the higher voltage (Liu; ¶42).
Regarding claim 20, Vo is silent as to determining, using the controller, whether the first voltage value is greater than the second voltage value; charging the second plurality of battery cells for an amount of time when the first voltage value is greater than the second voltage value; delaying charging of the first plurality of battery cells for the amount of time when the first voltage value is greater than the second voltage value; and charging the first plurality of battery cells and the second plurality of battery cells after the amount of time has elapsed.
Liu teaches that the processor (322) of the controller (308) is further configured to determine whether the highest and lowest voltage level (Liu; ¶41).
Liu teaches enabling the lower voltage level cells, or the second plurality of battery cells, time to catch up to the higher voltage levels (Liu; ¶42). In other words charging the second plurality of battery cells for an amount of time when the first voltage value is greater than the second voltage value. 
Liu teaches that the charging of the highest voltage cell, or the first plurality of cells, are delayed for the amount of time when the lowest voltage cell catches up (Liu; ¶42).
Liu teaches that the cell balancing occurs when there is a voltage difference between the highest and the lowest voltage cell that is greater than a threshold. When balancing has occurred, the charging of the cells occurs normally after the amount of time has elapsed (Liu; ¶41-42).
It would be obvious to a person of ordinary skill in the art to apply the apply the processor function to each of the energy storage device of Vo in order to prevent overcharging and allow the storage device with the lower voltage time to catch up to the higher voltage (Liu; ¶42).

Claims 3, 7-8, 11, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Liu and further in view of Berger et al. US20110181248A1
Regarding claim 3, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905). 
	Vo is silent as to switching according to the first voltage value being greater than the second voltage value; determine whether the first voltage value has decreased to a termination threshold; and a normal mode of operation when the first voltage value has reached the termination threshold.
	Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19). Once the balancing is complete, then no balancing takes place unless a cell goes above a limit value. Thus, the cell is operated in a normal mode (Berger; ¶20).	
	It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
Regarding claim 7, Vo discloses a plurality of switches (11-14). The switches, under the broadest reasonable interpretation are considered to be front end devices. The switches selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905). 
	Vo is silent as to controlling a battery front end according to the first voltage value is greater than the second voltage value; determine whether the first voltage value has decreased to a termination threshold; and control the battery front end device included in the first subcore to disable current flow from the first plurality of battery cells when the first voltage value has reached the termination threshold.
	Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19). Once the balancing is complete, then no balancing takes place unless a cell goes above a limit value. Thus, the cell is operated in a normal mode (Berger; ¶20).	
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
Regarding claim 8, Vo discloses that the load (905) is electrically connected to an output pin of the switch, or a battery front end device (Vo; FIGS. 2 and 9).
Regarding claim 11, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905). 
	Vo is silent as to operating the first subcore in an active operation mode determining whether the first voltage value has decreased to a termination threshold; and operating the first subcore in a normal mode of operation when the first voltage value has reached the termination threshold.
	Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19). Once the balancing is complete, then no balancing takes place unless a cell goes above a limit value. Thus, the cell is operated in a normal mode (Berger; ¶20).	
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Vo in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
Regarding claim 15, Vo discloses a plurality of switches (11-14). The switches, under the broadest reasonable interpretation are considered to be front end devices. The switches selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905). 
	Vo is silent as to enabling a battery front end current flow; determine whether the first voltage value has decreased to a termination threshold; and disabling current flow when the first voltage value has reached the termination threshold.
	Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19). Once the balancing is complete, then no balancing takes place unless a cell goes above a limit value. Thus, the cell is operated in a normal mode (Berger; ¶20).	
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
	Regarding claim 16, Vo discloses that the load (905) is electrically connected to an output pin of the switch, or a battery front end device (Vo; FIGS. 2 and 9).
Regarding claim 18, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905).
Vo is silent as to comparing, using the controller, the first voltage value to a charge threshold; determining, using the controller, whether the first voltage value is greater than or equal to the charge threshold; and terminating charging of the first plurality of battery cells when the first voltage value is greater than or equal to the charge threshold.
Berger discloses comparing the cell voltage of at least one battery cell with  a limit value (Berger; ¶6).
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a charge threshold. The higher cell is discharged, or charging is terminated, until the voltage of the cell reaches the reference voltage (Berger; ¶7 and 19). 
	It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
	Regarding claim 19, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905).
Vo is silent as to comparing, using the controller, the second voltage value to a charge threshold; determining, using the controller, whether the second voltage value is greater than or equal to the charge threshold; and terminating charging of the first plurality of battery cells when the second voltage value is greater than or equal to the charge threshold.
Berger discloses comparing the cell voltage of at least one battery cell with a limit value (Berger; ¶6).
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a charge threshold. The higher cell is discharged, or charging is terminated, until the voltage of the cell reaches the reference voltage (Berger; ¶7 and 19). Under the broadest reasonable interpretation, this applies to whether the first or the second voltage value is the highest value.
	It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Liu and further in view of Berger and Corder US20100055549A1
Regarding claim 4, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905). 
Vo is silent as to activating a first magnetic field source included in the first subcore when the first voltage value is greater than the second voltage value to enabling current flow from the first plurality of 44Attorney Docket No. 066042-6825-US02 battery cells to a load through a first reed switch that is closed when the first magnetic field source is activated; determining whether the first voltage value has decreased to a termination threshold; and deactivating the first magnetic field source when the first voltage value has reached the termination threshold.
Corder discloses a battery pack (10) having a safety circuit (40). The safety circuit includes a voltage limit (62) and a switch (70, 72). The switch include a magnetically operated, normally open reed switch which closes under the influence of a magnetic field (Corder; ¶18 and 20). Because the switches are magnetically operated, it is inherent that there is a magnetic field source to activate and deactivate the switches.
It would be obvious to one of ordinary skill in the art to provide the magnetically operated reed switch of Corder to Vo in order to safely connect and disconnect the battery to prevent hazardous environments (Corder; ¶1).
Corder is silent as to switching according to the first voltage value is greater than the second voltage value; determine whether the first voltage value has decreased to a termination threshold; and a normal mode of operation when the first voltage value has reached the termination threshold.	
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19). Once the balancing is complete, then no balancing takes place unless a cell goes above a limit value. Thus, the cell is operated in a normal mode (Berger; ¶20).	
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
Regarding claim 12, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905). 
Vo is silent as to activating a first magnetic field source included in the first subcore when the first voltage value is greater than the second voltage value to enabling current flow from the first plurality of 44Attorney Docket No. 066042-6825-US02 battery cells to a load through a first reed switch that is closed when the first magnetic field source is activated; determining whether the first voltage value has decreased to a termination threshold; and deactivating the first magnetic field source when the first voltage value has reached the termination threshold.
Corder discloses a battery pack (10) having a safety circuit (40). The safety circuit includes a voltage limit (62) and a switch (70, 72). The switch include a magnetically operated, normally open reed switch which closes under the influence of a magnetic field (Corder; ¶18 and 20). Because the switches are magnetically operated, it is inherent that there is a magnetic field source to activate and deactivate the switches.
It would be obvious to one of ordinary skill in the art to provide the magnetically operated reed switch of Corder to Vo in order to safely connect and disconnect the battery to prevent hazardous environments (Corder; ¶1).
Corder is silent as to switching according to the first voltage value is greater than the second voltage value; determine whether the first voltage value has decreased to a termination threshold; and a normal mode of operation when the first voltage value has reached the termination threshold.	
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19). Once the balancing is complete, then no balancing takes place unless a cell goes above a limit value. Thus, the cell is operated in a normal mode (Berger; ¶20).	
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Liu and further in view of Berger and Kaneda US6040682A
Regarding claim 5, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905).
Vo is silent as to energizing a first relay coil according to the first voltage value is greater than the second voltage value; determine whether the first voltage value has decreased to a termination threshold; and de-energize the first relay coil when the first voltage value has reached the termination threshold.
Kaneda discloses a circuit for disconnecting a battery when the battery output voltage drops below a certain threshold, or a termination threshold. The circuit includes a relay having a coil that connects the battery to a load when the coil is energized. Thus, the relay coil is de-energized when the relay coil reaches the specified battery cell voltage (Kaneda; abstract).
It would be obvious to one of ordinary skill in the art to provide the switching system of Kaneda to Vo in order to provide a switch for connecting and disconnecting the battery to prevent battery damage (Kaneda; column 1, lines 43-45).
Kaneda is silent as to energizing the relay coil according to the first voltage value being greater than the second voltage value.
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19).
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
Regarding claim 13, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905).
Vo is silent as to energizing a first relay coil according to the first voltage value is greater than the second voltage value; determine whether the first voltage value has decreased to a termination threshold; and de-energize the first relay coil when the first voltage value has reached the termination threshold.
Kaneda discloses a circuit for disconnecting a battery when the battery output voltage drops below a certain threshold, or a termination threshold. The circuit includes a relay having a coil that connects the battery to a load when the coil is energized. Thus, the relay coil is de-energized when the relay coil reaches the specified battery cell voltage (Kaneda; abstract).
It would be obvious to one of ordinary skill in the art to provide the switching system of Kaneda to Vo in order to provide a switch for connecting and disconnecting the battery to prevent battery damage (Kaneda; column 1, lines 43-45).
Kaneda is silent as to energizing the relay coil according to the first voltage value being greater than the second voltage value.
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19).
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Liu and further in view of Berger and Ha US20200185928A1
Regarding claim 6, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905).
Vo is silent as to increasing a temperature of a heating element included in the first subcore when according to the first voltage value is greater than the second voltage value to increase current flow from the first plurality of battery cells through a leakage device; determine whether the first voltage value has decreased to a termination threshold; and decrease the temperature of the heating element when the first voltage value has reached the termination threshold.
Ha discloses a temperature-rising device (15), or a heating element, of a battery (13) (Ha; FIG. 1; ¶8). The temperature-rising device (15) generates heat to increase a temperature of the battery to a target temperature. It is a well-known concept that as the temperature increases, current flow likewise increases. The voltage and current is adjusted by turning the temperature-increasing device (15) on and off (Ha; ¶29).
It would be obvious to one of ordinary skill in the art to provide the temperature control of Ha to Vo in order to improve battery charging efficiency in a low temperature environment (Ha; ¶2).
Ha is silent as to determining a first voltage value is greater than the second voltage value and determining whether the first voltage value has decreased to a  termination threshold.
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19).
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).
Regarding claim 14, Vo discloses a plurality of switches (11-14) that selectively connect or disconnect between an energy storage device (10) of each energy module and a load (905).
Vo is silent as to increasing a temperature of a heating element included in the first subcore when according to the first voltage value is greater than the second voltage value to increase current flow from the first plurality of battery cells through a leakage device; determine whether the first voltage value has decreased to a termination threshold; and decrease the temperature of the heating element when the first voltage value has reached the termination threshold.
Ha discloses a temperature-rising device (15), or a heating element, of a battery (13) (Ha; FIG. 1; ¶8). The temperature-rising device (15) generates heat to increase a temperature of the battery to a target temperature. It is a well-known concept that as the temperature increases, current flow likewise increases. The voltage and current is adjusted by turning the temperature-increasing device (15) on and off (Ha; ¶29).
It would be obvious to one of ordinary skill in the art to provide the temperature control of Ha to Vo in order to improve battery charging efficiency in a low temperature environment (Ha; ¶2).
Ha is silent as to determining a first voltage value is greater than the second voltage value and determining whether the first voltage value has decreased to a  termination threshold.
Berger discloses that when the highest battery cell is greater than the lowest battery cell, the lowest cell voltage is used as the reference voltage, or a termination threshold. The higher cell is discharged, or in an active mode of operation, to the reference voltage (Berger; ¶7 and 19).
It would be obvious to a person of ordinary skill in the art to provide the balancing of Berger to the energy storage devices of Lu in order to keep batteries at the same voltage level in order to prevent deterioration of a single battery/cell in a system of batteries (Berger; ¶3).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu US20190058346A1 teaches a charging method to determine charging or disabling a battery. However, Lu does not disclose a plurality of batteries or modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859